Exhibit 10.13
(FORESTAR LOGO) [d66359d6635912.gif]
FORESTAR GROUP INC.
RESTRICTED STOCK AGREEMENT
(Tier I)
     This Restricted Stock Agreement is entered into between FORESTAR GROUP
INC., a Delaware corporation (“Forestar”), and Participant, and is an integral
and inseparable term of Participant’s employment or other service as an
employee, non-employee director, or other service provider of Forestar or an
Affiliate. In consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, Forestar and Participant hereby agree
as follows:

1.   Grant of Restricted Stock. Subject to the restrictions, terms and
conditions of this Agreement and the Plan Documents (as hereafter defined),
Forestar hereby awards to Participant the number of shares of Restricted Stock
as stated above. The Restricted Stock may, in the discretion of Forestar, be
issued in the form of a certificate held by Forestar or Forestar’s transfer
agent in escrow. Any certificate relating to the Restricted Stock shall be
registered in the name of Participant and shall bear an appropriate legend
describing the terms, conditions, and restrictions applicable to the Restricted
Stock. Participant shall have no right to delivery of a certificate relating to
Restricted Stock until the applicable Forfeiture Restrictions has lapsed, and
the delivery of such certificate shall be in accordance with the procedures
established by Forestar in its discretion.   2.   Governing Documents. This
Agreement and the Restricted Stock awarded hereby are subject to all the
restrictions, terms and provisions of the Forestar Group Inc. 2007 Stock
Incentive Plan (as amended, the “Plan”) and the Forestar Standard Terms and
Conditions for Restricted Stock (the “Standard Terms and Conditions”; together
with the Plan, the “Plan Documents”) which are herein incorporated by reference
and to the terms of which Participant hereby agrees. Capitalized terms used in
this Agreement that are not defined herein shall have the meaning set forth in
the Plan Documents.   3.   Dividend, Voting and Other Rights. Subject to the
Forfeiture Restrictions and issuance of a certificate relating to the Restricted
Stock, Participant will have all of the rights of a shareholder with respect to
the Restricted Stock covered by this Agreement, including the right to vote the
Restricted Stock and receive any dividends that may be paid thereon, provided
that in the event that a cash dividend becomes payable with respect to the
Common Stock, Participant shall be entitled to such dividend with respect to the
Restricted Stock only if the Dividend Payment Performance Goal set forth in
Schedule A hereto is satisfied. In the event that such Performance Goal is not
satisfied, the amount of the dividend payable with respect to the Restricted
Stock shall be paid to Forestar. Any additional Common Stock or property that
Participant may become entitled to receive pursuant to a stock split, stock
dividend, a merger, reorganization or the like shall be subject to the same
restrictions as the Restricted Stock covered by this Agreement.   4.   Vesting
Requirements. Except as otherwise provided in the Plan Documents and subject to
the conditions of paragraphs 5 and 6 hereof: (a) Restricted Stock covered hereby
shall vest as of the occurrence of a Vesting Date, provided that Participant has
not incurred a Separation From Service prior to the Vesting Date, (b) none of
the Restricted Stock shall vest upon the Scheduled Vesting Date unless the
Performance Goal set forth in Exhibit A hereto has been achieved, and (c) any
Restricted Stock that has not vested on or prior to the earlier of Participant’s
Separation From Service or the Scheduled

      Restricted Stock Agreement   -1-

 



--------------------------------------------------------------------------------



 



    Vesting Date shall be forfeited, and Participant shall not thereafter have
any rights with respect to the Restricted Stock so forfeited.   5.   Committee
Certification of Performance Goals. Notwithstanding anything herein to the
contrary, in no event shall any Restricted Stock vest as of the Scheduled
Vesting Date or any cash dividend be paid to Participant unless the Committee
has certified that the applicable Performance Goal set forth in Exhibit A hereto
has been achieved. The Restricted Stock shall be forfeited to the Company if the
applicable Performance Goal has not been satisfied as of the Scheduled Vesting
Date.   6.   Lifting of Restrictions. Upon the occurrence of a Vesting Date, the
Forfeiture Restrictions applicable to the Restricted Stock, pursuant to the
terms of this Agreement, shall lapse.   7.   Arbitration. Participant and
Forestar agree that this Agreement arises out of, and is inseparable from,
Participant’s employment or other service with Forestar or any of its
Affiliates. Participant and Forestar further agree to final and binding
arbitration as the exclusive forum for resolution of any dispute of any nature
whatsoever, whether initiated by Participant or Forestar, arising out of,
related to, or connected with Participant’s employment or other service with, or
termination by, Forestar or any of its Affiliates. This includes, without
limitation, any dispute arising out of the application, interpretation,
enforcement, or claimed breach of this Agreement. The only exceptions to the
scope of this arbitration provision are claims arising under any written
agreement between Participant and Forestar or its Affiliate that expressly
provides that such claims are not subject to binding arbitration. Arbitration
under this provision shall be conducted under the employment dispute rules and
procedures of either the American Arbitration Association or of JAMS/Endispute,
according to the preference of the party initiating such arbitration. Appeal
from, or confirmation of, any arbitration award under this paragraph may be made
to any court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act. This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.   8.   Election Under Section 83(b) of the Code.
Participant understands that Participant should consult with Participant’s tax
advisor regarding the advisability of filing with the Internal Revenue Service
an election under section 83(b) of the Code with respect to the Restricted Stock
so acquired by Participant for which the Forfeiture Restrictions have not
lapsed. This election must be filed no later than 30 days after the date on
which Participant is issued such Restricted Stock. This time period cannot be
extended. Participant acknowledges (1) that Participant has been advised to
consult with a tax advisor regarding the tax consequences to Participant of the
receipt of the Restricted Stock and (2) that timely filing of a section 83(b)
election is Participant’s sole responsibility, even if Participant requests
Forestar or its representative to file such election on Participant’s behalf.  
9.   Miscellaneous. The Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan. This Agreement shall be
binding upon and inure to the benefit of Forestar and its successors and assigns
and shall be binding upon and inure to the benefit of Participant and his or her
legatees, distributees and personal representatives. By signing this Agreement,
Participant acknowledges and expressly agrees that Participant has read the
Agreement and the Plan Documents and agrees to their terms. This Agreement may
be executed by Forestar and Participant by means of electronic or digital
signatures, which shall have the same force and effect as manual signatures.
Participant acknowledges and agrees that clicking “I Accept” on the Company’s
online grant acceptance screen has the effect of affixing Participant’s
electronic signature to this Agreement. This Agreement shall be governed by and
construed in accord with federal law, where applicable, and otherwise with the
laws of the State of Texas.

      Restricted Stock Agreement — Tier 1   -2-

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Performance Goal for Vesting of Restricted Stock:
The Performance Goal for the vesting of Restricted Stock is a Return on Assets
(“ROA”) of at least one percent (annualized) for the Performance Measurement
Period. ROA means earnings before interest and taxes (as currently shown on the
company income statement, or the reported equivalent in the event of any change
in reporting); divided by beginning of year total assets defined as company
total assets (or the reported equivalent in the event of any change in
reporting). For purposes of the foregoing, “Performance Measurement Period”
means the period beginning the first day of Forestar’s fiscal year that includes
the Date of Grant and ending on the last day of the fiscal year immediately
preceding the Scheduled Vesting Date.
Performance Goal for Payment of Dividends:
The Performance Goal for the payment of cash dividends is positive earnings
before interest and taxes (as currently shown on the company income statement,
or the reported equivalent in the event of any change in reporting) for the
trailing four quarters preceding the applicable dividend payment date.

      Restricted Stock Agreement — Tier 1   -3-

 



--------------------------------------------------------------------------------



 



(FORESTAR LOGO) [d66359d6635912.gif]
FORESTAR GROUP INC.
STANDARD TERMS AND CONDITIONS
FOR RESTRICTED STOCK

1.   Certain Definitions: For purposes of this Forestar Group Inc. Standard
Terms and Conditions for Restricted Stock (the “Standard Terms and Conditions”),
the Forestar Group Inc. 2007 Stock Incentive Plan (as amended, the “Plan,” and
together with the Standard Terms and Conditions, the “Plan Documents”), and
Restricted Stock to which this Standard Terms and Conditions applies, the
following terms shall have the meanings set forth below:

  a.   Change in Control:

  i.   A change in control shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Forestar (not including in the securities beneficially owned by
such Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of Forestar’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (3) below;     (2)   within any twenty-four (24) month period, the
following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the Effective
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Forestar) whose appointment or election by the
Board or nomination for election by Forestar’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;  
  (3)   there is consummated a merger, consolidation of Forestar or any direct
or indirect subsidiary of Forestar with any other corporation or any
recapitalization of Forestar (for purposes of this paragraph (3), a “Business
Event”) unless, immediately following such Business Event (a) the directors of
Forestar immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Forestar, the surviving entity or
any parent thereof, (b) the voting securities of Forestar outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Forestar or any subsidiary of Forestar, at least 60% of the combined voting
power of the securities of Forestar or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (c) in the event
of a recapitalization, no Person is or becomes the Beneficial Owner, directly or

      Restricted Stock Agreement — Tier 1   -4-

 



--------------------------------------------------------------------------------



 



      indirectly, of securities of Forestar or such surviving entity or any
parent thereof (not including in the securities Beneficially Owned by such
Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of the then outstanding
securities of Forestar or such surviving entity or any parent thereof (except to
the extent such ownership existed prior to the Business Event);     (4)   the
shareholders of Forestar approve a plan of complete liquidation or dissolution
of Forestar;     (5)   there is consummated an agreement for the sale,
disposition or long-term lease by Forestar of substantially all of Forestar’s
assets, other than (a) such a sale, disposition or lease to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of Forestar in substantially the same proportions as their
ownership of Forestar immediately prior to such sale or disposition or (b) the
distribution directly to Forestar’s shareholders (in one distribution or a
series of related distributions) of all of the stock of one or more subsidiaries
of Forestar that represent substantially all of Forestar’s assets; or     (6)  
any other event that the Board, in its sole discretion, determines to be a
Change in Control for purposes of this Agreement.         Notwithstanding the
foregoing, a “Change in Control” under clauses (1) through (5) above shall not
be deemed to have occurred by virtue of the consummation of any transaction or
series of integrated transactions immediately following which the record holders
of the common stock of Forestar immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in one or more entities which, singly or together, immediately following such
transaction or series of transactions, own all or substantially all of the
assets of Forestar as constituted immediately prior to such transaction or
series of transactions.

  ii.   For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act.     (3)   “Effective
Date” means, the Date of Grant of the applicable Restricted Stock.     (4)  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.     (5)   “Person” shall have the meaning given in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) Forestar or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of Forestar or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of Forestar in
substantially the same proportions as their ownership of stock of Forestar.

      Restricted Stock Agreement — Tier 1   -5-

 



--------------------------------------------------------------------------------



 



  b.   Forestar: means Forestar Group Inc. and any successor thereto.     c.  
Forfeiture Restrictions : means the following restrictions, which lapse upon the
vesting of the Restricted Stock in accordance with the Restricted Stock
Agreement: the Restricted Stock, except to the extent that the Restricted Stock
vested (1) may not be sold, assigned, pledged, exchanged, hypothecated, or
otherwise transferred, encumbered, or disposed of by Participant and (2) will be
forfeited to Forestar by Participant for no consideration upon Participant’s
Separation from Service for any reason.     d.   Participant: means the
employee, non-employee director or other service provider of Forestar or an
Affiliate who is granted Restricted Stock under the Plan.     e.   Restricted
Stock: means Restricted Stock granted under the Plan.     f.   Restricted Stock
Agreement: means the written agreement executed by Forestar and a Participant
evidencing the grant of Restricted Stock.     g.   Separation From Service:
means a Participant’s separation from service (within the meaning of
Section 409A of the Code) with Forestar and its Affiliates after the Date of
Grant of the relevant Restricted Stock.     h.   Vesting Date: means, with
respect to an award of Restricted Stock, the earliest of (a) such date or dates
as the Committee shall specify in the Restricted Stock Agreement evidencing such
award of Restricted Stock as the Scheduled Vesting Date(s), (b) the occurrence
of a Change in Control, (d) the Participant’s death, or (e) the Participant’s
becoming disabled (within the meaning of Section 409A of the Code).

Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Plan.

2.   Acceptance of Restricted Stock Agreement: The grant of Restricted Stock
shall be evidenced by, and subject to the terms and conditions of, a Restricted
Stock Agreement and each Participant who has been granted the Restricted Stock
will have received information relating to the Date of Grant, the number of
shares of Restricted Stock, the condition(s) under which the Restricted Stock
vests and the Forfeiture Restrictions lapse, and all other rights with respect
to Restricted Stock. Restricted Stock shall be immediately cancelled and expire
if the applicable Restricted Stock Agreement is not accepted (in such manner as
may be specified by Forestar) by such Participant (or his or her agent or
attorney) and delivered to Forestar (in such manner as may be specified by
Forestar) within 60 days after the Date of Grant of the Restricted Stock (unless
an extension of such deadline for extenuating circumstances is approved by a
Vice President of Forestar).   3.   Nonalienation of Benefits: Except as
required by applicable law, no right or benefit under the Plan or any Restricted
Stock Agreement shall be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge, and any
attempt to anticipate, alienate, sell, assign, hypothecate, transfer, pledge,
exchange, transfer, encumber or charge the same shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the person entitled to such benefit. If any
Participant shall become bankrupt or attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge any right or
benefit under the Plan or any Restricted Stock Agreement, then such right or
benefit shall, in the discretion of the Committee, cease and terminate, and in
such event, the Committee in its discretion may hold or apply the same or any
part thereof for the benefit of the Participant or his beneficiary, spouse,
children or other dependents, or any of them, in such manner and in such
proportion as the Committee may deem proper.

      Restricted Stock Agreement — Tier 1   -6-

 



--------------------------------------------------------------------------------



 



4.   Withholding: Forestar’s obligation to remove the Forfeiture Restrictions on
the Restricted Stock upon the vesting of the Restricted Stock in accordance
with, and subject to the terms of, the applicable Restricted Stock Agreement,
shall be subject to the satisfaction of applicable federal, state and local tax
withholding requirements. Unless otherwise prohibited by the Committee, and in
accordance with rules prescribed by the Committee, a Participant may satisfy
withholding tax obligations by either of the following means or by a combination
of such means: (i) tendering a cash payment; (ii) authorizing Forestar to
withhold shares of Common Stock as to which the restrictions imposed hereunder
are lifted on the applicable Vesting Date, or (iii) delivering to Forestar
unencumbered shares of Common Stock held by the Participant for such period, if
any, as may be specified by the Committee. Shares of Common Stock that are
withheld or delivered to satisfy applicable withholding taxes shall be valued at
their Fair Market Value on the date the withholding tax obligation arises. Only
the required statutory minimum tax may be withheld; excess tax withholding is
not allowed.   5.   No Right to Continued Employment; No Additional Rights:
Nothing contained in the Plan or in any Restricted Stock Agreement shall confer
on any Participant any right to continue in the employ of Forestar or any of its
Affiliates or interfere in any way with the right of Forestar or an Affiliate to
terminate the employment of a Participant at any time, with or without cause,
notwithstanding the Restricted Stock awarded to the Participant may be
forfeited. Nothing in the Plan Documents or any Restricted Stock Agreement shall
be construed to give any employee of Forestar or any Affiliate any right to
receive an award of Restricted Stock or as evidence of any agreement or
understanding, express or implied, that Forestar or any Affiliate will employ
the Participant in any particular position or at any particular rate of
remuneration, or for any particular period of time.   6.   Exclusion from
Pension, Profit-Sharing and Other Benefit Computations: By acceptance of a
Restricted Stock award under the Plan, a Participant shall be deemed to have
agreed that any compensation arising out of the award constitutes special
incentive compensation that shall not be taken into account as “salary”, “pay”,
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement or profit-sharing plan of Forestar or any Affiliate. In
addition, each Participant shall be deemed to have agreed that neither the
award, vesting nor payment of Restricted Stock shall be taken into account in
determining the amount of any life insurance coverage or short or long-term
disability coverage provided by Forestar or any Affiliate.   7.   Applicability:
This Standard Terms and Conditions shall apply to Restricted Stock as to which
the Committee designates it as applying, and the Committee may designate it as
applying in whole or in part in its discretion to a Restricted Stock award.   8.
  Plan Controls: In the event of any conflict between the Plan and the terms of
a Restricted Stock Agreement or the Standard Terms and Conditions, the Plan
shall govern.

      Restricted Stock Agreement — Tier 1   -7-

 